TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                              ON MOTION FOR REHEARING



                                    NO. 03-18-00279-CV



                                  David E. Jones, Appellant

                                             v.

                      Dr. Alissa Sherry; Alissa Sherry Consulting, PLLC;
                     Legal Consensus, PLLC; Michelle Munevar, Appellees


                FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-17-006851, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                                         ORDER


               We withdraw our opinion and judgment dated June 21, 2018. On that date, this

Court dismissed appellant David E. Jones’s appeal for want of prosecution because no clerk’s

record had been filed due to his failure to pay or make arrangements to pay the trial clerk’s

fee for preparing the clerk’s record, and he had not responded to our notice requiring him to

provide us with written verification of payment or payment arrangements by June 11, 2018. See

Jones v. Sherry, No. 03-18-00279-CV, 2018 WL 3060088, at *1 (Tex. App.—Austin June 21,

2018, no pet. h.).
               We have since been informed that appellant had paid the trial court before

June 11, but that the record had not yet been processed by the trial-court clerk when we issued

our opinion. We grant the motion for rehearing and reinstate the appeal.

              It is ordered on July 25, 2018.



                                                __________________________________________
                                                Scott K. Field, Justice

Before Chief Justice Rose, Justices Goodwin and Field




                                                   2